DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
While applicant’s specification mentions the term “sharp” only in ¶ 94, the examiner has interpreted the claim term “sharpness” consistent with “[e]vent 412, for example, may be interpreted as a click or selection command because the force quickly increased from below the threshold 418 to above the threshold 418” (¶ 45).  Note that ¶ 102 indicates that a “pen” (as described with respect to ¶ 45) is functionally equivalent in at least some aspects to a “wireless finger mounted mouse” (¶ 102).  Note also that ¶s 33 and 113 describe by the pen and the finger-mounted device as both having gyros or IMUs.  Although the examiner can find no single paragraph or disclosed embodiment that supports measuring the sharpness of a movement of a finger mounted device, the examiner has, in view of ¶ 102, interpreted a “wireless finger mounted mouse” to be functionally equivalent to the disclosed pen, and thus the claims have been determined to be supported by applicant’s disclosure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterhout et al (US 2011/0213664; hereinafter Osterhout).



Osterhout discloses a device, method, and CRM (figures 15 and ¶ 291) comprising: 
one or more processors (¶ 290) configured to communicate with an inertial measurement unit mounted to a user's finger (¶s 290 and 291); wherein the one or more processors are configured to perform a method comprising: 
detecting, via a first output of the inertial measurement unit, a movement of the user's finger (“the eyepiece virtual mouse may allow the user to translate motions of the hand into motion of the cursor on the eyepiece display, where `motions` may include slow movements, rapid motions, jerky motions, position, change in position, and the like” in ¶ 291); 
detecting, via a second output of the inertial measurement unit, a stop in the movement (“jerky motions” in ¶ 291, see also ¶ 315); 
determining whether a sharpness of the stop in the movement exceeds a threshold (inherent in the device of ¶ 291 for differentiating between the preceding “motions”; see also ¶s 277 and 293); 
in accordance with a determination that the sharpness exceeds the threshold, presenting an input signal corresponding to a position of the user's finger (¶ 293, in view of ¶ 277); and 
in accordance with a determination that the sharpness does not exceed the threshold, forgoing presenting the input signal (¶ 293, in view of ¶ 277).
•	Regarding claims 3-8, 10-15, and 17-21, Osterhout discloses everything claimed, as applied to claims 2, 9, and 16.  Additionally, Osterhout discloses where:
Claims 3, 10, & 17:	the stop in the movement corresponds to a contact of the user's finger with a surface (¶ 291, in view of 315).
Claims 4, 11, & 18:	the one or more processors are further configured to communicate with a transmissive display (figures 1 and 14 and ¶ 291), and 
	concurrently with detecting the stop in the movement, the surface is visible to the user via the transmissive display (¶ 315).
¶s 291 and 315).
Claims 6, 13, & 20:	the input signal comprises a gesture input signal (¶s 291 and 315).
Claims 7 & 14:	the one or more processors are further configured to communicate with a display (figures 1 and 14 and ¶ 291), 
	the display configured to present a user interface element to the user in response to the input signal (¶s 315-318).
Claims 8, 15, & 21:	the one or more processors are further configured to communicate with a transmissive display (figures 1 and 14 and ¶ 291), and 
	the position of the user's finger corresponds to a location of a keyboard visible to the user via the transmissive display (¶ 315).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Iwata (US 2010/0231505) discloses a finger-worn device which detects motion and pressure inputs and interprets those inputs in accordance with a virtual keyboard (see at least figure 5 and ¶s 7 and 19).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        12/02/2021